
	
		II
		111th CONGRESS
		1st Session
		S. 1611
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Gregg (for himself,
			 Mr. Kennedy, Ms. Collins, Mr.
			 Dodd, Mr. Martinez,
			 Mr. Harkin, Ms.
			 Snowe, and Ms. Mikulski)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide collective bargaining rights for public safety
		  officers employed by States or their political subdivisions.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Employer-Employee
			 Cooperation Act of 2009.
		2.Declaration of
			 purpose and policyThe
			 Congress declares that the following is the policy of the United States:
			(1)Labor-management
			 relationships and partnerships are based on trust, mutual respect, open
			 communication, bilateral consensual problem solving, and shared accountability.
			 Labor-management cooperation fully utilizes the strengths of both parties to
			 best serve the interests of the public, operating as a team, to carry out the
			 public safety mission in a quality work environment. In many public safety
			 agencies, it is the union that provides the institutional stability as elected
			 leaders and appointees come and go.
			(2)State and local
			 public safety officers play an essential role in the efforts of the United
			 States to detect, prevent, and respond to terrorist attacks, and to respond to
			 natural disasters, hazardous materials, and other mass casualty incidents.
			 State and local public safety officers, as first responders, are a component of
			 our Nation’s National Incident Management System, developed by the Department
			 of Homeland Security to coordinate response to and recovery from terrorism,
			 major natural disasters, and other major emergencies. Public safety
			 employer-employee cooperation is essential in meeting these needs and is,
			 therefore, in the National interest.
			(3)The Federal
			 Government needs to encourage conciliation, mediation, and voluntary
			 arbitration to aid and encourage employers and the representatives of their
			 employees to reach and maintain agreements concerning rates of pay, hours, and
			 working conditions, and to make all reasonable efforts through negotiations to
			 settle their differences by mutual agreement reached through collective
			 bargaining or by such methods as may be provided for in any applicable
			 agreement for the settlement of disputes.
			(4)The absence of
			 adequate cooperation between public safety employers and employees has
			 implications for the security of employees and can affect interstate and
			 intrastate commerce. The lack of such labor-management cooperation can
			 detrimentally impact the upgrading of police and fire services of local
			 communities, the health and well-being of public safety officers, and the
			 morale of the fire and police departments. Additionally, these factors could
			 have significant commercial repercussions. Moreover, providing minimal
			 standards for collective bargaining negotiations in the public safety sector
			 can prevent industrial strife between labor and management that interferes with
			 the normal flow of commerce.
			(5)Many States and
			 localities already provide public safety officers with collective bargaining
			 rights comparable to or greater than the rights and responsibilities set forth
			 in this Act, and such State and local laws should be respected.
			3.DefinitionsIn this Act:
			(1)AuthorityThe
			 term Authority means the Federal Labor Relations Authority.
			(2)Confidential
			 employeeThe term confidential employee has the
			 meaning given such term under applicable State law on the date of enactment of
			 this Act. If no such State law is in effect, the term means an individual,
			 employed by a public safety employer, who—
				(A)is designated as
			 confidential; and
				(B)is an individual
			 who routinely assists, in a confidential capacity, supervisory employees and
			 management employees.
				(3)Emergency
			 medical services personnelThe term emergency medical
			 services personnel means an individual who provides out-of-hospital
			 emergency medical care, including an emergency medical technician, paramedic,
			 or first responder.
			(4)Employer;
			 public safety agencyThe terms employer and
			 public safety agency mean any State, or political subdivision of a
			 State, that employs public safety officers.
			(5)FirefighterThe
			 term firefighter has the meaning given the term employee
			 engaged in fire protection activities in section 3(y) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 203(y)).
			(6)Labor
			 organizationThe term labor organization means an
			 organization composed in whole or in part of employees, in which employees
			 participate, and which represents such employees before public safety agencies
			 concerning grievances, conditions of employment, and related matters.
			(7)Law enforcement
			 officerThe term law enforcement officer has the
			 meaning given such term in
			 section
			 1204 of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796b).
			(8)Management
			 employeeThe term management employee has the
			 meaning given such term under applicable State law in effect on the date of
			 enactment of this Act. If no such State law is in effect, the term means an
			 individual employed by a public safety employer in a position that requires or
			 authorizes the individual to formulate, determine, or influence the policies of
			 the employer.
			(9)PersonThe
			 term person means an individual or a labor organization.
			(10)Public safety
			 officerThe term public safety officer—
				(A)means an employee
			 of a public safety agency who is a law enforcement officer, a firefighter, or
			 an emergency medical services personnel;
				(B)includes an
			 individual who is temporarily transferred to a supervisory or management
			 position; and
				(C)does not include
			 a permanent supervisory, management, or confidential employee.
				(11)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and any territory or possession of the United
			 States.
			(12)Substantially
			 providesThe term substantially provides, when used
			 with respect to the rights and responsibilities described in section 4(b),
			 means compliance with each right and responsibility described in such
			 section.
			(13)Supervisory
			 employeeThe term supervisory employee has the
			 meaning given such term under applicable State law in effect on the date of
			 enactment of this Act. If no such State law is in effect, the term means an
			 individual, employed by a public safety employer, who—
				(A)has the authority
			 in the interest of the employer to hire, direct, assign, promote, reward,
			 transfer, furlough, lay off, recall, suspend, discipline, or remove public
			 safety officers, to adjust their grievances, or to effectively recommend such
			 action, if the exercise of the authority is not merely routine or clerical in
			 nature but requires the consistent exercise of independent judgment; and
				(B)devotes a
			 majority of time at work to exercising such authority.
				4.Determination of
			 rights and responsibilities
			(a)Determination
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Authority shall make a determination as to whether a State
			 substantially provides for the rights and responsibilities described in
			 subsection (b).
				(2)Consideration
			 of additional opinionsIn making the determination described in
			 paragraph (1), the Authority shall consider the opinions of affected employers
			 and labor organizations. In the case where the Authority is notified by an
			 affected employer and labor organization that both parties agree that the law
			 applicable to such employer and labor organization substantially provides for
			 the rights and responsibilities described in subsection (b), the Authority
			 shall give such agreement weight to the maximum extent practicable in making
			 the Authority's determination under this subsection.
				(3)Limited
			 criteriaIn making the determination described in paragraph (1),
			 the Authority shall be limited to the application of the criteria described in
			 subsection (b) and shall not require any additional criteria.
				(4)Subsequent
			 determinations
					(A)In
			 generalA determination made pursuant to paragraph (1) shall
			 remain in effect unless and until the Authority issues a subsequent
			 determination, in accordance with the procedures set forth in subparagraph
			 (B).
					(B)Procedures for
			 subsequent determinationsUpon establishing that a material
			 change in State law or its interpretation has occurred, an employer or a labor
			 organization may submit a written request for a subsequent determination. If
			 satisfied that a material change in State law or its interpretation has
			 occurred, the Authority shall issue a subsequent determination not later than
			 30 days after receipt of such request.
					(5)Judicial
			 reviewAny person or employer aggrieved by a determination of the
			 Authority under this section may, during the 60-day period beginning on the
			 date on which the determination was made, petition any United States Court of
			 Appeals in the circuit in which the person or employer resides or transacts
			 business or in the District of Columbia circuit, for judicial review. In any
			 judicial review of a determination by the Authority, the procedures contained
			 in subsections (c) and (d) of section 7123 of title 5, United States Code,
			 shall be followed.
				(b)Rights and
			 responsibilitiesIn making a determination described in
			 subsection (a), the Authority shall consider a State's law to substantially
			 provide the required rights and responsibilities unless such law fails to
			 provide rights and responsibilities comparable to or greater than the
			 following:
				(1)Granting public
			 safety officers the right to form and join a labor organization, which may
			 exclude management employees, supervisory employees, and confidential
			 employees, that is, or seeks to be, recognized as the exclusive bargaining
			 representative of such employees.
				(2)Requiring public
			 safety employers to recognize the employees’ labor organization (freely chosen
			 by a majority of the employees), to agree to bargain with the labor
			 organization, and to commit any agreements to writing in a contract or
			 memorandum of understanding.
				(3)Providing for the
			 right to bargain over hours, wages, and terms and conditions of
			 employment.
				(4)Making available
			 an interest impasse resolution mechanism, such as fact-finding, mediation,
			 arbitration, or comparable procedures.
				(5)Requiring
			 enforcement of all rights, responsibilities, and protections provided by State
			 law and enumerated in this section, and of any written contract or memorandum
			 of understanding between a labor organization and a public safety employer,
			 through—
					(A)a State
			 administrative agency, if the State so chooses; and
					(B)at the election
			 of an aggrieved party, the State courts.
					(c)Compliance with
			 requirementsIf the Authority determines, acting pursuant to its
			 authority under subsection (a), that a State substantially provides rights and
			 responsibilities described in subsection (b), then this Act shall not preempt
			 State law.
			(d)Failure To meet
			 requirements
				(1)In
			 generalIf the Authority determines, acting pursuant to its
			 authority under subsection (a), that a State does not substantially provide for
			 the rights and responsibilities described in subsection (b), then such State
			 shall be subject to the regulations and procedures described in section 5
			 beginning on the later of—
					(A)the date that is
			 2 years after the date of enactment of this Act;
					(B)the date that is
			 the last day of the first regular session of the legislature of the State that
			 begins after the date of the enactment of this Act; or
					(C)in the case of a
			 State receiving a subsequent determination under subsection (a)(4), the date
			 that is the last day of the first regular session of the legislature of the
			 State that begins after the date the Authority made the determination.
					(2)Partial
			 failureIf the Authority makes a determination that a State does
			 not substantially provide for the rights and responsibilities described in
			 subsection (b) solely because the State law substantially provides for such
			 rights and responsibilities for certain categories of public safety officers
			 covered by the Act but not others, the Authority shall identify those
			 categories of public safety officers that shall be subject to the regulations
			 and procedures described in section 5, pursuant to section 8(b)(3) and
			 beginning on the appropriate date described in paragraph (1), and those
			 categories of public safety officers that shall remain subject to State
			 law.
				5.Role of Federal
			 Labor Relations Authority
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Authority shall issue regulations in accordance with the rights and
			 responsibilities described in section 4(b) establishing collective bargaining
			 procedures for employers and public safety officers in States which the
			 Authority has determined, acting pursuant to section 4(a), do not substantially
			 provide for such rights and responsibilities.
			(b)Role of the
			 Federal Labor Relations AuthorityThe Authority, to the extent
			 provided in this Act and in accordance with regulations prescribed by the
			 Authority, shall—
				(1)determine the
			 appropriateness of units for labor organization representation;
				(2)supervise or
			 conduct elections to determine whether a labor organization has been selected
			 as an exclusive representative by a voting majority of the employees in an
			 appropriate unit;
				(3)resolve issues
			 relating to the duty to bargain in good faith;
				(4)conduct hearings
			 and resolve complaints of unfair labor practices;
				(5)resolve
			 exceptions to the awards of arbitrators;
				(6)protect the right
			 of each employee to form, join, or assist any labor organization, or to refrain
			 from any such activity, freely and without fear of penalty or reprisal, and
			 protect each employee in the exercise of such right; and
				(7)take such other
			 actions as are necessary and appropriate to effectively administer this Act,
			 including issuing subpoenas requiring the attendance and testimony of witnesses
			 and the production of documentary or other evidence from any place in the
			 United States, and administering oaths, taking or ordering the taking of
			 depositions, ordering responses to written interrogatories, and receiving and
			 examining witnesses.
				(c)Enforcement
				(1)Authority to
			 petition courtThe Authority may petition any United States Court
			 of Appeals with jurisdiction over the parties, or the United States Court of
			 Appeals for the District of Columbia Circuit, to enforce any final orders under
			 this section, and for appropriate temporary relief or a restraining order. Any
			 petition under this section shall be conducted in accordance with subsections
			 (c) and (d) of section 7123 of title 5, United States Code.
				(2)Private right
			 of actionUnless the Authority has filed a petition for
			 enforcement as provided in paragraph (1), any party has the right to file suit
			 in any appropriate district court of the United States to enforce compliance
			 with the regulations issued by the Authority pursuant to subsection (b), and to
			 enforce compliance with any order issued by the Authority pursuant to this
			 section. The right provided by this subsection to bring a suit to enforce
			 compliance with any order issued by the Authority pursuant to this section
			 shall terminate upon the filing of a petition seeking the same relief by the
			 Authority.
				6.Strikes and
			 lockouts prohibited
			(a)In
			 generalSubject to subsection
			 (b), an employer, public safety officer, or labor organization may not engage
			 in a lockout, sickout, work slowdown, strike, or any other organized job action
			 that will measurably disrupt the delivery of emergency services and is designed
			 to compel an employer, public safety officer, or labor organization to agree to
			 the terms of a proposed contract.
			(b)No
			 preemptionNothing in this section shall be construed to preempt
			 any law of any State or political subdivision of any State with respect to
			 strikes by public safety officers.
			7.Existing
			 collective bargaining units and agreementsA certification, recognition, election-held,
			 collective bargaining agreement or memorandum of understanding which has been
			 issued, approved, or ratified by any public employee relations board or
			 commission or by any State or political subdivision or its agents (management
			 officials) and is in effect on the day before the date of enactment of this Act
			 shall not be invalidated by the enactment of this Act.
		8.Construction and
			 compliance
			(a)ConstructionNothing
			 in this Act shall be construed—
				(1)to preempt or
			 limit the remedies, rights, and procedures of any law of any State or political
			 subdivision of any State that provides greater or comparable rights and
			 responsibilities than the rights and responsibilities described in section
			 4(b);
				(2)to prevent a
			 State from enforcing a right-to-work law that prohibits employers and labor
			 organizations from negotiating provisions in a labor agreement that require
			 union membership or payment of union fees as a condition of employment;
				(3)to preempt or
			 limit any State law in effect on the date of enactment of this Act that
			 provides for the rights and responsibilities described in section 4(b) solely
			 because such State law permits an employee to appear on the employee's own
			 behalf with respect to the employee's employment relations with the public
			 safety agency involved;
				(4)to preempt or
			 limit any State law in effect on the date of enactment of this Act that
			 provides for the rights and responsibilities described in section 4(b) solely
			 because such State law excludes from its coverage employees of a State militia
			 or national guard;
				(5)to permit parties
			 in States subject to the regulations and procedures described in section 5 to
			 negotiate provisions that would prohibit an employee from engaging in part-time
			 employment or volunteer activities during off-duty hours;
				(6)to prohibit a
			 State from exempting from coverage under this Act a political subdivision of
			 the State that has a population of less than 5,000 or that employs less than 25
			 full-time employees; or
				(7)to preempt or
			 limit the laws or ordinances of any State or political subdivision of a State
			 that provide for the rights and responsibilities described in section 4(b)
			 solely because such law or ordinance does not require bargaining with respect
			 to pension, retirement, or health benefits.
				For
			 purposes of paragraph (6), the term employee includes each and
			 every individual employed by the political subdivision except any individual
			 elected by popular vote or appointed to serve on a board or commission.(b)Compliance
				(1)Actions of
			 StatesNothing in this Act or the regulations promulgated under
			 this Act shall be construed to require a State to rescind or preempt the laws
			 or ordinances of any of the State's political subdivisions if such laws provide
			 rights and responsibilities for public safety officers that are comparable to
			 or greater than the rights and responsibilities described in section
			 4(b).
				(2)Actions of the
			 AuthorityNothing in this Act or the regulations promulgated
			 under this Act shall be construed to preempt—
					(A)the laws or
			 ordinances of any State or political subdivision of a State, if such laws
			 provide collective bargaining rights for public safety officers that are
			 comparable to or greater than the rights enumerated in section 4(b);
					(B)the laws or
			 ordinances of any State or political subdivision of a State that provide for
			 the rights and responsibilities described in section 4(b) with respect to
			 certain categories of public safety officers covered by this Act solely because
			 such rights and responsibilities have not been extended to other categories of
			 public safety officers covered by this Act; or
					(C)the laws or
			 ordinances of any State or political subdivision of a State that provide for
			 the rights and responsibilities described in section 4(b), solely because such
			 laws or ordinances provide that a contract or memorandum of understanding
			 between a public safety employer and a labor organization must be presented to
			 a legislative body as part of the process for approving such contract or
			 memorandum of understanding.
					(3)Limited
			 enforcement powerIn the case of a law described in paragraph
			 (2)(B), the Authority shall only exercise the powers provided in section 5 with
			 respect to those categories of public safety officers who have not been
			 afforded the rights and responsibilities described in section 4(b).
				(4)Exclusive
			 enforcement provisionNotwithstanding any other provision of the
			 Act, and in the absence of a waiver of a State’s sovereign immunity, the
			 Authority shall have the exclusive power to enforce the provisions of this Act
			 with respect to employees of a State.
				9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act.
		
